Citation Nr: 1825454	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date for a grant of service connection for a left ankle disability, diagnosed as left ankle deltoid rupture ("left ankle disability").

2.  Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decisions dated March 2013 and May 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico, and Roanoke, VA, respectively.  Jurisdiction in this matter is currently with the RO in Roanoke, VA.

In March 2017, the Veteran informed VA that he wished to cancel his hearing scheduled for April 2017.  The request for a hearing is withdrawn.

The Veteran's appeal with regard to his claim for an earlier effective date for his left ankle disability was perfected to the Board via a VA Form 9 dated August 2014.  As for his onychomycosis, the appeal was perfected via a VA Form 9 dated February 2018.  These appeals have been merged and may be adjudicated together. 


FINDINGS OF FACT

1.  A July 1972 rating decision, which denied service connection for a left ankle disability, became final as new and material evidence or a Notice of Disagreement was not received within one year of notice of the decision.  The rating decision became final one year later.

2.  The Veteran's claim for service connection for his left ankle disability was received on July 14, 2011.

3.  Onychomycosis had its onset in service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to July 14, 2011, for the grant of service connection for a left ankle disability, have not been met. 38 U.S.C. §§ 5110 , 7104 (2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for service connection for onychomycosis have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Earlier Effective Date

In a March 2013 rating decision, the RO granted entitlement to service connection for a left ankle disability, effective from July 14, 2011. The Veteran contends that he is entitled to an earlier effective date for this award of service connection. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110 (a) (2014); 38 C.F.R. §§ 3.400 , 3.400(b)(2) (2017).  The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C. § 5110 (a)(2014); 38 C.F.R. §§ 3.400 (q)(2), 3.400 (r) (2017).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C. § 5110 (a) (2014); 38 C.F.R. § 3.400 (b)(2) (2017).

The Board observes that the Veteran initially raised a claim of entitlement to service connection for a left ankle disorder in a claim received in July 1972. The subsequent July 1972 rating decision became final as new and material evidence or a Notice of Disagreement was not received within one year of notice of the decision.  The effect of this finality is to preclude an award of an effective date prior to that denial.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).

Thereafter, the next communication from the Veteran regarding a left ankle disorder was the current claim for service connection for a left ankle deltoid rupture, which was received on July 14, 2011.  This is the current effective date for the grant of service connection for a left ankle deltoid rupture.  

The Board acknowledges the Veteran's statements, in which he maintains he is entitled to service connection for a left ankle disability back to 1972 because he filed for service connection as soon as the injury occurred.  The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for a left ankle disorder in July 1972.  The Board finds, however, that this claim was denied later in July 1972, and it became final. Service connection was granted thereafter, in March 2013.  As such, the prior denial cannot be the basis for an earlier effective date.  The earliest effective date possible for the claim to reopen service connection for a left ankle disability is July 14, 2011.

In sum, the presently assigned effective date of July 14, 2011 is appropriate and there is no basis for an award of service connection for a left ankle disability prior to that date. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection

The Veteran is seeking entitlement to service connection for onychomycosis, as due to herbicide agent exposure.  Specifically, the Veteran contends in his June 2015 Notice of Disagreement that his onychomycosis stems from exposure to water contaminated with Agent Orange and other contaminants during service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and in the absence of affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that service connection for onychomycosis is warranted.  First, the Veteran has a current diagnosis of onychomycosis, including in April 2009, and again from Dr. Grant in November 2014, July 2015, and January 2018.

Second, the Veteran has competently and credibly reported experiencing an in-service incurrence of onychomycosis.  Specifically, in his June 2015 notice of disagreement, he stated, "My time in Vietnam included being repeatedly submerged in contaminated water, for extended periods of time in extreme heat."  Moreover, the Veteran is presumed to have been exposed to herbicide agents in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran further reported in his June 2015 notice of disagreement and February 2018 substantive appeal that he first sought treatment for his toenails in 1975.  The Board finds these statements competent, as brittle and discolored toenails are within the ambit of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  The Board also finds these statements credible, particularly because the Veteran also informed his treating VA clinician in November 2014 that his toenails have been discolored for a long time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Third, there is a nexus between the Veteran's service-including the repeated submergence of his feet in water in Vietnam, and his presumed exposure to herbicide agents-and his ongoing onychomycosis since 1975.  Specifically, Dr. Grant, the Veteran's treating podiatrist (DPM), stated in his January 2018 report that "It is my medical opinion that the patient's exposure in the swamps of Vietnam as well as the exposure to Agent Orange / herbicide has likely caused his unusual onychomycosis and nail dystrophy still present today."  Dr. Grant's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Moreover, no competent medical opinion to the contrary is of record.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's onychomycosis is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for onychomycosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An earlier effective date for a grant of service connection for a left ankle disability, diagnosed as left ankle deltoid rupture, is denied.

Service connection for onychomycosis is granted.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


